The appeal in this case brings up a decree of the Court of Chancery holding that the appellants, or some of them, hold constructively in trust for the respondents the title to the premises situate at 7021 Bergenline Avenue in the Township of North Bergen, Hudson County.
We have carefully examined the proofs and the conclusions of the learned Vice-Chancellor, and we think that the finding was well within the four corners of the corroborated proofs.
The decree is affirmed, with costs. *Page 514
For affirmance — THE CHIEF-JUSTICE, CASE, BODINE, DONGES, PERSKIE, COLIE, WELLS, RAFFERTY, DILL, FREUND, JJ. 10.
For reversal — PARKER, HEHER, OLIPHANT, McGEEHAN, JJ. 4.